       Case 3:18-cr-05363-RJB Document 79 Filed 01/27/20 Page 1 of 8




1                                                   The Honorable Robert J. Bryan
2

3

4

5                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON
6                                  AT TACOMA
7
                                               )
8    UNITED STATES OF AMERICA,                 ) Case No: CR18-5363BHS
                                               )
9                    Plaintiff,                ) DEFENSE SENTENCING
                                               ) MEMORANDUM
10            vs.                              )
                                               )
11   PAUL BERGIN,                              )
                                               )
12                   Defendant.                )
13
                                       A. INTRODUCTION
14

15            Paul Bergin spent his first four years confined almost entirely to a crib.

16   When he was finally removed from his mother at the age of four, he had yet to

17   speak his first words, walk his first steps, or use a toilet. There is also evidence he
18
     was dropped on his head when he was two years old, causing a traumatic brain
19
     injury, and that his mother used drugs and alcohol during the pregnancy. He has
20
     never recovered from the extreme neglect he experienced during those first four
21
     years.
22

23            The formative years from birth to age five are critical to the development

24   of language and cognitive reasoning. According to one 2013 study, “Early
25   childhood is a vulnerable period for the acquisition and development of cognitive,


     - 1- DEFENSE SENTENCING                          The Law Office of Thomas E. Weaver
     MEMORANDUM                                                 P.O. Box 1056
                                                             Bremerton WA 98337
                                                                (360) 792-9345
          Case 3:18-cr-05363-RJB Document 79 Filed 01/27/20 Page 2 of 8




     language, and emotion regulation abilities, and therefore neglect in early
1

2    childhood is of particular concern.”1 According to speech-language pathologist

3    Dr. Carol Westby, maltreatment of the young child can result in biochemical and

4    structural changes in the bran resulting in generalized language deficits, difficultly
5
     using language to articulate needs and feelings, difficulty conveying abstraction,
6
     and difficulty sustaining coherent narratives.2
7
               Mr. Bergin is a prime example of what happens to young children who
8
     experience extreme neglect. Mr. Bergin speaks with a severe lisp/speech
9

10   impediment that often makes him difficult to understand. His vocabulary is

11   limited and he reads at a fourth grade level. Standardized testing has accessed his

12   I.Q. between 63 and 68, which puts him at the mildly impaired range. His ability
13
     to control his emotions and impulses are also severely stunted.
14
               Psychological studies cited by the United States Supreme Court have
15
     found that the normal male brain does not become fully developed until the age of
16
     26, which in turn affects their legal culpability. The United States Supreme Court
17

18   summarized those studies as follows:

19             Roper established that because juveniles have lessened culpability they are
               less deserving of the most severe punishments. As compared to adults,
20             juveniles have a lack of maturity and an underdeveloped sense of
21
               responsibility; they are more vulnerable or susceptible to negative
               influences and outside pressures, including peer pressure; and their
22             characters are not as well formed. These salient characteristics mean that
               it is difficult even for expert psychologists to differentiate between the
23             juvenile offender whose crime reflects unfortunate yet transient
               immaturity, and the rare juvenile offender whose crime reflects irreparable
24

25
     1
         https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3652241/
     2
         https://pubs.asha.org/doi/10.1044/0161-1461%282007/014%29

     - 2- DEFENSE SENTENCING                             The Law Office of Thomas E. Weaver
     MEMORANDUM                                                    P.O. Box 1056
                                                                Bremerton WA 98337
                                                                   (360) 792-9345
         Case 3:18-cr-05363-RJB Document 79 Filed 01/27/20 Page 3 of 8




             corruption. Accordingly, juvenile offenders cannot with reliability be
1
             classified among the worst offenders. A juvenile is not absolved of
2            responsibility for his actions, but his transgression is not as morally
             reprehensible as that of an adult.
3
     Graham v. Florida, 560 U.S. 48, 68, 130 S.Ct. 2011, 176 L.Ed.2d 825 (2010),
4
     citing Roper v. Simmons, 543 U.S. 551, 125 S.Ct. 1183, 161 L.Ed.2d 1 (2005)
5

6    (other citations omitted). Mr. Bergin was 24 years old at the time of his offense.

7            The United States Supreme Court has also held that mentally retarded 3

8    individuals are less culpable. Atkins v. Virginia, 536 U.S. 304, 122 S.Ct. 2242,
9
     153 L.Ed.2d 335 (2002). This is true, in part, because the criminal justice system
10
     serves neither a retributive nor a deterrent effect on the mentally retarded. As a
11
     general proposition, the Courts have treated individuals with an I.Q. of less than
12
     70 as being mentally retarded. See Hall v. Florida, 572 U.S. 701, 134 S.Ct. 1986,
13

14   188 L.Ed.2d 1007 (2014). Mr. Bergin has an I.Q. of between 63 and 68, which

15   qualifies him as mentally retarded under Atkins and Hall.
16           In Mr. Bergin’s case, these studies apply with even more force. Even
17
     without the extreme neglect, his brain would not have been fully developed at the
18
     time of the offense. But couple his chronological age with his mental retardation
19
     as a result of extreme childhood neglect, and the resulting image is one with a pre-
20

21
     pubescent brain in an adult body. The criminal offense to which he pleaded

22   guilty, Receipt of Child Pornography, involved him engaging in consensual

23   sexual chats on the Internet with a 13 year old girl. It is arguably true that he was
24

25
     3
      The term “mentally retarded” has increasingly fallen out of use. Because the Atkins and Hall
     cases use the term, it is retained. No offense to Mr. Bergin is intended.

     - 3- DEFENSE SENTENCING                               The Law Office of Thomas E. Weaver
     MEMORANDUM                                                      P.O. Box 1056
                                                                  Bremerton WA 98337
                                                                     (360) 792-9345
       Case 3:18-cr-05363-RJB Document 79 Filed 01/27/20 Page 4 of 8




     communicating with a girl who was his emotional and sexual peer, albeit not his
1

2    chronological one.

3

4
                              B. GUIDELINES CALCULATION

5
            Mr. Bergin was originally charged with Production of Child Pornography,

6
     but pleaded guilty to the lesser charge of Receipt of Pornography. Receipt of

7
     Child Pornography is normally sentenced pursuant to U.S.S.G. §2G2.2, which

8
     would put his base offense level as 22. The parties stipulated as part of the Plea

9
     Agreement that his base offense level should remain 32 pursuant to U.S.S.G.

10
     §2G2.1, the same base level as it would be for Production of Child Pornography.

11
     The plea agreement also states, “[T]he Court is free to reject these stipulated

12
     adjustments.”

13
            There is also a 2 point increase for the victim’s age and 3 point decrease

14
     for acceptance of responsibility.

15
            The Government is requesting that this Court accept a 3-point variance

16
     based upon his willingness to share his psychological and psychosexual

17
     evaluations. Probation concurs with that request. The Defendant also concurs.

18
            Receipt of Child Pornography carries a mandatory minimum sentence of

19
     five years.

20
                               C. SENTENCING GUIDELINES

21
            At sentencing this Court should consider (1) the nature and circumstances

22
     of the offense; (2) the history and characteristics of the defendant; (3) the need for

23
     the sentence imposed to reflect the seriousness of the offense, to promote respect

24
     for the law, and to provide just punishment for the offense; (4) the need to afford

25
     adequate deterrence to criminal conduct; (5) the need to protect the public from

     further crimes of the defendant; (6) the need to provide the defendant with needed

     - 4- DEFENSE SENTENCING                         The Law Office of Thomas E. Weaver
     MEMORANDUM                                                P.O. Box 1056
                                                            Bremerton WA 98337
                                                               (360) 792-9345
       Case 3:18-cr-05363-RJB Document 79 Filed 01/27/20 Page 5 of 8




1    educational or vocational training, medical care, or other correctional treatment in

2    the most effective manner; (7) the kinds of sentences available; (8) the need to

3    provide restitution to victims; (9) the need to avoid unwarranted sentence

4    disparity among defendants involved in similar conduct who have similar records.

5    18 USC §3553.

6             In reviewing these factors, it is clear that the mandatory minimum

7    sentence required by statute is excessive. First, as noted, Mr. Bergin engaged in a

8    consensual sexual chat with a girl who was his emotional and sexual peer.

9             Second, the personal history and childhood of Mr. Bergin weigh heavily in

10   favor of mitigation. Contemporaneous to this Sentencing Memorandum, Mr.

11   Bergin is filing under seal a psychological evaluation conducted by Dr. Richard

12   Packard and a psychosexual evaluation conducted by Michael Comte. Both

13   individuals are well known to this Court and detail a long history of neglect and

14   abuse.

15            Third and fourth, as the Supreme Court noted in Atkins, retribution and

16   deterrence do not carry the same force with mentally retarded defendants as they

17   does with others.

18            Fifth, despite is deficiencies, Mr. Bergin has no criminal history and his
19   instant offense is non-violent.

20            Sixth, while it is certainly true that Mr. Bergin could benefit from

21   rehabilitative services, putting someone with Mr. Bergin’s mental and language

22   deficiencies in confinement is unlikely to result in any form of rehabilitation. If

23   anything, Mr. Bergin’s experience at the FDC indicates he will likely go

24   backwards. Since being at the FDC, he has been continually bullied by other

25



     - 5- DEFENSE SENTENCING                          The Law Office of Thomas E. Weaver
     MEMORANDUM                                                 P.O. Box 1056
                                                             Bremerton WA 98337
                                                                (360) 792-9345
         Case 3:18-cr-05363-RJB Document 79 Filed 01/27/20 Page 6 of 8




1    inmates, including an allegation of sexual assault.4 Mr. Bergin has been

2    repeatedly placed into solitary confinement at the FDC in order to protect him

3    from bullying.

4            Seventh, the Court is extremely limited in its sentencing options. The

5    legislature simply did not contemplate someone like Mr. Bergin when setting the

6    mandatory minimums.

7            Eighth, the victim is not requesting restitution. The victim impact

8    statement filed in this case is short and speaks mainly of forgiveness and the need

9    for both of them to move forward. The statement, which almost reads like a

10   poem, states:

11
             In all that we do in this life should be
12           To respect and love each other in brotherly and sister love, and corrupt
             Or encourage deceit. Doesn't matter what background, culture, or region
13           We all exist here for a short time on this planet we all come home and
             earth. So in that we are connected to be each other's keeper. This will have
14           a stain in our lives which wil affect our day to decisions, whether it's will
             impact good or bad. So when we inflict negative on someone it stains
15
             there ability to move forward in this already hectic life that we are
16           experiencing. We, I forgive you. Just ask God above to help you think
             positively in your life.
17
     Reading the victim impact statement, one gets the sense the victim is more
18
     capable of abstract thinking than Mr. Bergin.
19
             Ninth, there are no co-defendants and sentence disparity is not an issue in
20
     this case.
21

22

23

24

25
     4
      Mr. Bergin filed a rape report in early 2019, which was investigated. BOP determined the rape
     was “unfounded,” a conclusion with which Mr. Bergin disagrees vehemently.

     - 6- DEFENSE SENTENCING                               The Law Office of Thomas E. Weaver
     MEMORANDUM                                                      P.O. Box 1056
                                                                  Bremerton WA 98337
                                                                     (360) 792-9345
       Case 3:18-cr-05363-RJB Document 79 Filed 01/27/20 Page 7 of 8




1                         D. ACCEPTANCE OF RESPONSIBILITY

2            Mr. Bergin will provide a statement of acceptance of responsibility by

3    separate letter.

4                                 E. RECOMMENDATION

5            The mandatory minimum sentence of five years required by this offense

6    fails to adequately take into account Mr. Bergin’s youth, mental retardation, and

7    childhood neglect.

8            DATED this 27th day of January, 2020.

9

10

11
                                                   Thomas E. Weaver_____
12                                                Thomas E. Weaver
13
                                                  WSBA #22488
                                                  Attorney for Defendant
14

15

16

17

18

19

20

21

22

23

24

25



     - 7- DEFENSE SENTENCING                       The Law Office of Thomas E. Weaver
     MEMORANDUM                                              P.O. Box 1056
                                                          Bremerton WA 98337
                                                             (360) 792-9345
       Case 3:18-cr-05363-RJB Document 79 Filed 01/27/20 Page 8 of 8




1

2                              CERTFICATE OF SERVICE

3            I hereby certify that on January 27, 2020, I electronically filed the

4    foregoing with the Clerk of the Court using the CM/ECF system which will send

5    notification of such filing to each participant in this case.

6            DATED this 27th day of January, 2020.

7

8
                                                     Thomas E. Weaver_____
9
                                                     Thomas E. Weaver
10                                                   WSBA #22488
                                                     Attorney for Defendant
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



     - 8- DEFENSE SENTENCING                          The Law Office of Thomas E. Weaver
     MEMORANDUM                                                 P.O. Box 1056
                                                             Bremerton WA 98337
                                                                (360) 792-9345
